DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-8, 21-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sidhu et al. (PG Pub. No. US 2014/0319682 A1) in view of Tanaka (PG Pub. No. US 2011/0318878 A1).
Regarding claim 1, Sidhu teaches a device comprising: 
a first package (¶ 0057 & fig. 3A: 300), the first package comprising an embedded die (¶0022 & fig. 3A: die 102, embedded in encapsulant 108) and a redistribution structure (¶ 0028: electrical routing features 110); 
first connectors (¶ 0059: 314) attached to the redistribution structure (fig. 3E: 314 attached to 110), the first connectors comprising a spacer (¶ 0045: 120, defining a spacing between 104 and 122) embedded in the first connectors (fig. 3E among others: 314 comprises embedded portion 120); 
second connectors (¶ 0058: 312) attached to the redistribution structure (fig. 3E: 312 attached to 110), the second connectors being free from the spacer (fig. 3E: 312 free from 120), wherein a material of the spacer has a first reflow temperature (¶ 0045), the second connectors have a second reflow temperature (¶ 0060 & fig. 3D: 312 reflows during the temperature of the first reflow process), and the first reflow temperature is greater than the second reflow temperature (¶ 0045: 120 maintains solid form rigidity throughout the first reflow process); and
a second package (¶ 0045: 122), the first connectors and the second connectors electrically and physically coupling the first package to the second package (fig. 3E: 314 and 312 provide electrical and physical coupling of 300 and 122).
Sidhu further the spacer is composed of copper (¶ 0036), polymer (¶ 0046), or other suitable materials (¶ 0046), but does not explicitly teach the spacer is non-conductive.
Tanaka teaches a device (fig. 1 among others) including first connectors (¶ 0061: 32, similar to 314 of Sidhu) attached to electrical routing features (¶ 0056 & fig. 1: 32 attached to pads 12c, similar to redistribution structure 110 of Sidhu), the first connectors comprising a non-conductive spacer (¶ 0090: 32 comprises core 18.  In at least one embodiment, 18 comprises non-conductive ceramic material).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the spacer of Sidhu with non-conductive material, as a means to maintain an interval between the upper and lower substrates during an assembly process (Tanaka, ¶ 0004 & Sidhu, ¶ 0045), 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the non-conductive material of Tanaka is suitable to provide the rigid spacer of Sidhu. 

Regarding claim 3, Sidhu in view of Tanaka teaches the device of claim 1, wherein the spacer is spherical (Sidhu, ¶ 0046 & Tanaka, ¶ 0057).

Regarding claim 5, Sidhu in view of Tanaka teaches the device of claim 1, wherein the spacer comprises a ceramic or plastic core material surrounded by one or more conductive layers (Tanaka, ¶¶ 0084, 0090 & fig. 1: ceramic core 18 surrounded by conductive layer 18a).

Regarding claim 7, Sidhu in view of Tanaka teaches the device of claim 1, wherein a first distance between a first contact pad of the first package and a second contact pad of the second package at the first connectors is less than a second distance between a third contact pad of the first package and a fourth contact pad of the second package at the second connectors (see annotated fig. 3E below: distance between 110 and top of 117 in 314 region is less than distance between 110 and bottom of 117 in 312 region),
the first and third contact pads being at a same level of the first package, the second and fourth contact pads being at a same level of the second package (fig. 3E: first and third contact pads 110 at same horizontal level of 300, second and fourth contact pads 311 at a same horizontal level of 122).

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    376
    493
    media_image1.png
    Greyscale

Regarding claim 8, Sidhu in view of Tanaka teaches the device of claim 1, wherein the first package is warped (Sidhu, ¶ 0048).

Regarding claim 21, Sidhu teaches a device (fig. 3E) comprising: 
a first package (¶ 0057: 300), the first package comprising an embedded die (¶ 0023 & fig. 3E: 300 comprises die 102 embedded in encapsulant 108); 
a second package (¶ 0027: 122), the second package electrically coupled to the first package (¶¶ 0058-0059 & fig. 3E: 300 coupled to 122 by electrically conductive elements 312 and 314); and
a first set of connectors (¶ 0058: 314) interposed between the first package and the second package (fig. 3E: 314 interposed between 300 and 122), the first set of connectors comprising a spacer (¶ 0045: 120, defining a spacing between 104 and 122) and a solder material (¶ 0059: 116) contacting the spacer (fig. 3E: 116 contacts 120), 
wherein in a first connector of the first set of connectors the spacer contacts the first package or the second package (fig. 3E: at least one element 120 electrically contacts 300).
Sidhu further the spacer is composed of copper (¶ 0036), polymer (¶ 0046), or other suitable materials (¶ 0046), but does not explicitly teach the spacer is non-conductive plastic or ceramic material.
Tanaka teaches a device (fig. 1 among others) including first connectors (¶ 0061: 32, similar to 314 of Sidhu) attached to electrical routing features (¶ 0056 & fig. 1: 32 attached to pads 12c, similar to redistribution structure 110 of Sidhu), the first connectors comprising a non-conductive ceramic spacer (¶ 0090: 32 comprises core 18.  In at least one embodiment, 18 comprises non-conductive ceramic material).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the spacer of Sidhu with non-conductive ceramic material, as a means to maintain an interval between the upper and lower substrates during an assembly process (Tanaka, ¶ 0004 & Sidhu, ¶ 0045), avoiding electrical shorts inadvertently connecting adjacent electrical contacts (Tanaka, ¶ 0008 & Sidhu, ¶ 0045).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the non-conductive ceramic material of Tanaka is suitable to provide the rigid spacer of Sidhu. 

Regarding claim 22, Sidhu in view of Tanaka teaches the device of claim 21, wherein in the first connector the spacer contacts both the first package and the second package (Sidhu, fig. 3E: 120 electrically contacts both 300 and 122).

Regarding claim 23, Sidhu in view of Tanaka teaches the device of claim 21, wherein a distance between the first package and the second package at a center of the first package is a first distance, wherein a distance between the first package and the second package at a corner of the first package is a second distance different than the first distance, wherein the first distance and the second distance are each greater than or equal to a height of the spacer of the first set of connectors (see annotated fig. 3E of Sidhu below: distances between 300 and 122 in center and corner regions are greater than height of 314), wherein the first distance is a different value than the second distance (¶ 0048: package substrate 104 includes warpage, and therefore implicitly includes a different distances between the first package and second packages at the center and edge).


    PNG
    media_image2.png
    422
    738
    media_image2.png
    Greyscale


Regarding claim 24, Sidhu teaches the device of claim 21, wherein the spacer has a higher melting point than solder material (Sidhu, ¶ 0045: 120 maintains solid form rigidity throughout a first reflow process, which reflows material of 312 & Tanaka, ¶¶ 0080, 0090: solder flows along non-melted surfaces of ceramic core 18).

Regarding claim 26, Sidhu in view of Tanaka teaches the device of claim 22, wherein in a second connector of the first set of connectors the spacer is physically separated from both the first package and the second package (Sidhu, fig. 3E among others: at least one first connector 314 includes a spacer 120 physically separated from first package portion 102 and second package portion 122 by respective pads 110 and 117).

Regarding claim 27, Sidhu in view of Tanaka teaches the device of claim 1, wherein the non-conductive spacer (120 of Sidhu, as modified to use the non-conductive material of Tanaka) of a first one of the first connectors physically contacts a first contact pad of the first package and a second contact pad of the second package (Sidhu, fig. 3E: 120 physically contacts first pad 110 of first package portion 104, and second pad 117 of second package 122), wherein the non-conductive spacer of a second one of the first connectors is physically separated from a third contact pad of the first package and a fourth contact pad of the second package (Sidhu, fig. 3E among others: at least one additional first connector 314 includes a spacer 120 physically separated from center pads 110 and 117).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sidhu in view of Tanaka as applied to claim 1 above, and further in view of Baello et al. (PG Pub. No. US 2019/0326245 A1).
Regarding claim 2, Sidhu in view of Tanaka teaches the device of claim 1, comprising first connectors wherein the first connectors are disposed in edges of the first package (Tanaka, fig. 3E: 312 disposed in outer portions of 300).
Sidhu in view of Tanaka is silent to the first connectors are disposed in corners of the first package.
Baello teaches a package substrate (¶ 0045: 1109, corresponding to 300 of Sidhu) including a substrate mount area (¶ 0047: 1135), wherein spacers are placed at the exterior corners of the integrated circuit die (¶ 0047 & fig. 11: spacer regions 1131 located at corners of substrate mounting area 1135).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the spacers of Sidhu in view of Tanaka at the corner locations of Baello, as a means to provide additional mechanical support and provide solder bond line thickness control during thermal reflow (Baello, ¶ 0047).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sidhu in view of Tanaka as applied to claim 1 above, and further in view of Murata et al. (PG Pub. No. US 2004/0100164 A1).
Regarding claim 4, Sidhu in view of Tanaka teaches the device of claim 1, comprising a spacer.  Sidhu in view of Tanaka further teaches the spacer is spherical, or other suitable shapes (Sidhu, ¶ 0046), but is silent to the spacer having a flat upper surface and a flat lower surface.
Murata teaches a first connector (¶ 0137 & fig. 12: 86, corresponding to 314 of Sidhu) including a spacer (¶ 0137: thick Cu portion of 86, corresponding to 120 of Sidhu) arranged between first and second package substrates (¶ 0113: 70 & 80, corresponding to 300 and 122 of Sidhu), wherein the spacer has a flat upper surface and a flat lower surface (figs. 13A-13B: Cu layer of 86 comprises flat upper and lower surfaces).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the spacer of Sidhu in view of Tanaka with the shape of Murata, as a means to control the flow of solder, improving yield (Murata, ¶ 0137).
Furthermore, modifying the spacer of Sidhu in view of Tanaka to arrive at the claimed limitation of “a flat upper surface and a flat lower surface” would have involved a mere change in the shape of a component.  Absent persuasive evidence that the particular configuration of the claimed spacer is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 9, 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sidhu in view of Lin et al. (PG Pub. No. US 2015/0259194 A1) and Chang et al. (Patent No. US 5,431,328 A).
Regarding claim 9, Sidhu teaches a device comprising: 
a first package (¶ 0057 & fig. 3A: 300), the first package comprising an embedded die and a redistribution structure (¶ 0028: electrical routing features 110), the redistribution structure having first contact regions and second contact regions at a 
first connectors (¶ 0059: 314) disposed over first contact regions of the first package (fig. 3E: 314 disposed over outer contact pads), the first connectors each including a spacer (¶ 0045: 120, defining a spacing between 104 and 122) embedded in a solder material (¶ 0030 & fig. 3E among others: 120 embedded in solder material 118); and 
second connectors (¶ 0058: 312) disposed over second contact regions of the first package (fig. 3E: 312 disposed over inner contact pads of 300), the second connectors each including the solder material (¶ 0033: 112, corresponding to 312 of fig. 3E, include the solder material of element 118), the solder material having a lower reflow temperature than a reflow temperature of a material of the spacer (¶¶ 0030, 0045: 118 has a liquidus temperature that is less than a peak temperature of the first reflow process, 120 maintains solid form rigidity throughout the first reflow process).
Sidhu further teaches the device comprises an integrated circuit such as an ASIC, logic, or memory (¶ 0021), but does not teach the first package further comprising a lid, or the spacer having a flat upper surface and a flat lower surface, the solder material interposed between the flat lower surface and the first package.
Lin teaches a device (¶ 0149 & fig. 15b: 498) including a first package component (¶ 0147: 492, similar to 300 of Sidhu) coupled to a second package component (¶ 0147: 494, similar to 122 of Sidhu), the first package component including an ASIC die (¶¶ 0149-150: 454, similar to 102 of Sidhu) embedded in an encapsulant (¶ 0138: 466, similar to 108 of Sidhu), wherein the die is interposed between a first redistribution structure (¶ 0121: 362, similar to 110 of Sidhu) and a package lid (¶ 0118: 394).

Sidhu in view of Lin does not teach the spacer having a flat upper surface and a flat lower surface, the solder material interposed between the flat lower surface and the first package.
Chang teaches a first substrate (20, similar to first package of Sidhu) including electrical routing features (24, similar to redistribution structure of Sidhu), first connectors (col. 3 lines 20-21: composite bumps) disposed over first contact regions of the first substrate (fig. 2 among others: composite bumps disposed over contact region of 20), the first connectors each including a spacer (col. 3 lines 23-25: 32, similar to 120 of Sidhu) embedded in a solder material (col. 3 lines 24-27 & fig. 2: 32 embedded in solder material 38).  Chang further teaches the spacer having a flat upper surface and a flat lower surface, the solder material interposed between the flat lower surface and the first substrate (fig. 2: 32 comprises flat upper and lower surfaces, and solder 38 disposed between flat surface of 32 and substrate 20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the spacer of Sidhu in view of Lin with the flat surfaces of Chang, as a means to provide a solder reflow bonded structure which is not easily shorted during solder reflow, does not easily crack after solder reflow and which easily accommodates a fine pitch solder reflow (Chang, col. 2 lines 24-28).

Regarding claim 14, Sidhu in view of Lin and Chang teaches the device of claim 9, wherein an uppermost surface of the first connectors and an uppermost surface of the second connectors are not level due to warpage in the first package (Sidhu, ¶¶ 0002, 0049: package substrate 104 comprises warpage defects as a result of a difference in coefficient of thermal expansion between materials of the package substrate and the mounted IC device 102).

Regarding claim 28, Sidhu in view of Lin and Chang teaches the device of claim 9, wherein the spacer has flat sidewalls (Chang, fig. 2: 32 comprises flat sidewalls), the solder material protruding laterally beyond the flat sidewalls of the spacer (Chang, fig. 2: 38 protrudes laterally beyond flat sidewalls of 32).
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sidhu in view of Lin and Chang as applied to claim 9 above, and further in view of Yamano et al. (PG Pub. No. US 2009/0008765 A1).
Regarding claim 10, Sidhu in view of Lin and Chang teaches the device of claim 9, comprising first connectors (314) and second connectors (312) arranged in a row (fig. 3E).
Sidhu in view of Lin and Chang does not teach wherein the first connectors are disposed at a middle of a row of first connectors and second connectors.
Yamano teaches a device (fig. 8: 300F) including first package component (¶ 0206: 200, similar to 300 of Sidhu), first connectors (¶¶ 0204-0205: SP1, providing a similar spacer function as 314 of Sidhu) and second connectors (¶ 0132: 206, similar to 312 of Sidhu), wherein he first connectors are disposed at a middle of a row of first connectors and second connectors (fig. 8: SP1 arranged in a middle of a row of SP1 and 206).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the first connectors of Sidhu in view of Lin and Chang in a middle of the row of first and second connectors, as a means to facilitate control of the distance between first and second package components, enabling reduction of warpage of the first package component and improving degree of parallelization between first and second package components (Yamano, ¶ 0206).
Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.  In the instant case, rearranging the row of first connectors and . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sidhu in view of Lin and Chang as applied to claim 9 above, and further in view of Tanaka.
Regarding claim 11, Sidhu in view of Lin and Chang teaches the device of claim 9, wherein the spacer is encapsulated within the solder material (Sidhu, fig. 3E: 120 is encapsulated within 118, and/or Chang, fig. 2: 32 encapsulated within 38).  Sidhu in view of Lin and Chang further teaches the spacer does not melt during a solder reflow operation (Sidhu, ¶ 0045 and/or Chang, col. 1 lines 39-41 and col. 3 lines 18-46).
Sidhu in view of Lin and Chang does not teach wherein the spacer is comprised of a non-conductive plastic or ceramic material.
Tanaka teaches a device (fig. 1 among others) including first connectors (¶ 0061: 32, similar to 314 of Sidhu) attached to electrical routing features (¶ 0056 & fig. 1: 32 attached to pads 12c, similar to redistribution structure 110 of Sidhu), the first connectors comprising a non-conductive ceramic spacer (¶ 0090: 32 comprises core 18, corresponding to 120 of Sidhu and/or 32 of Chang.  In at least one embodiment, 18 comprises non-conductive ceramic material).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the spacer of Sidhu in view of Lin and Chang with non-conductive ceramic material, as a means to maintain an interval between the upper and lower substrates during an assembly process (Tanaka, ¶ 0004 & Sidhu, ¶ 0045), avoiding electrical shorts inadvertently connecting adjacent electrical contacts (Tanaka, ¶ 0008 Sidhu, ¶ 0045 & Chang, col. 2 lines 10-15).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sidhu in view of Lin and Chang as applied to claim 9 above, and further in view of Yazzie et al. (PG Pub. No. US 2020/0357752 A1).
Regarding claim 13, Sidhu in view of Lin and Chang teaches the device of claim 9, wherein the spacer comprises: 
a core (Sidhu, fig. 3E: 120), and 
a conductive material layer (Sidhu, ¶ 0030: 116) surrounding the core (Sidhu, fig. 3E: 116 surrounds 120),
the conductive material layer having a reflow temperature higher than the reflow temperature of the solder material (Sidhu, ¶ 0030: 116 has a liquidus temperature that is greater than a peak temperature of a first solder reflow process, solder material 118 has a liquidus temperature that is less than a peak temperature of the first reflow process).
Sidhu in view of Lin and Chang further teaches the spacer core maintains solid form rigidity throughout a solder reflow process (Sidhu, ¶0045).
Sidhu in view of Lin and Chang does not teach the material of the spacer core is plastic.
Yazzie teaches a device (¶ 0053 & fig. 11: 1100) including a spacer (¶ 0055: 1140) disposed between first and second package components (1108 & 1114), wherein the spacer has a melting temperature greater than the melting temperature of solder (¶ 0055, similar to the spacer core temperature property of Sidhu).

Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, plastic is suitable for the intended use as a high-reflow temperature spacer, as evidenced by Yazzie.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sidhu in view of Lin and Chang as applied to claim 9 above, and further in view of Im et al. (PG Pub. No. US 2017/0365583 A1).
Regarding claim 15, Sidhu in view of Lin and Chang teaches the device of claim 9, comprising a surface of the first package including the first connectors and the second connectors.
Sidhu in view of Lin and Chang does not teach wherein the first package further comprises a surface mount device disposed at the surface of the first package among the first connectors and the second connectors.
Im teaches a semiconductor package device (fig. 4: 82) including a surface mount device (¶ 0049: die 108) disposed at a surface of a first package component (98/100/102, similar to 300 of Sidhu) among first connectors and second connectors (112 & 114, similar to 312 and 314 of Sidhu), wherein at least one of the first and second connectors comprises a spacer (¶ 0049 & fig. 4: 112 comprises an electrical spacer, similar to 314 of Sidhu).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Sidhu in view of Lin and Chang with the surface mount device of Im, as a .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-11, 13-15 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lu (PG Pub. No. US 2005/0013557 A1) teaches a device (¶ 0016 & fig. 4 among others: 300) including first connectors (¶ 00517: 312a-312d, similar to 314 of Sidhu) attached to electrical routing features (¶ 0016 & fig. 4: 312a-312d attached to 310a-310d, similar to redistribution structure 110 of Sidhu), the first connectors comprising a non-conductive spacer (¶ 0017: glass core 316).
Hiwatashi (PG Pub. No. US 2013/0264708 A1) teaches a semiconductor package (figs. 4A-4B among others) including first connectors (30) with a non-conductive spacer (¶ 0006: resin core solder balls) attached to a first substrate (¶ 0006: 10), and second connectors (40) free from the spacer (¶ 0042: core-less solder balls), wherein the first substrate is warped (¶ 0060 & figs. 4A-4B).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRIAN TURNER/               Examiner, Art Unit 2894